Page 1 of 11

                   NO.04-14-00509-CV
                                              If
                                              ■■-.




                                                                 3
                                                                ;r-
          FOURTH COURT OF APPEALS DISTRICT                 1
                                                               -■rn
                                                                Q
                                                     3:

            CADENA-REEVES JUSTICE CENTER

                 300 Dolorosa, Suite 300

              San Antonio, Texas 78205-3037

                    February 9, 2015




               APPELLANTS BRIEF


GLORIA E. OCHOA-APPELLANT, APPELLANT IN PROPIA PERSONA

                           V.

       NAIL FLOWER NAIL/BEAUTY SALON-APPELLEE.
                                                      m



                                                      GJ


   ON APPEAL FROM THE 224TH JUDICIAL DISTRICT COURTS

                IN BEXAR COUNTY, TEXAS                c^

              CAUSE NUMBER 2013-CI-12691
                           Page 2 of 11




From the 224th Judicial District Court, Bexar County, Texas

               Trial Court No 2013-CI-12691

      Honorable Antonia Arteaga, Judge Presiding




    Appellant/Plaintiff:      Plaintiff/Appellant's Counsel

     Gloria E. Ochoa -Appellant in Propria Persona

                  542 Williamsburg Place

                 San Antonio, Texas 78201

                    Phone: 210-308-0744

                    Phone: 210-736-1408
                      Page 3 of 11




Appellee/Defendant:    Defendant/Appellee's Counsel:

           Campbell, Miller & Associates

               Elizabeth W. Lennane

                  IBN. 24053014

             300 Convent, Suite 2350

             San Antonio, Texas 78205

               Phone: 210-229-9879

                 Fax 210-229-9878
                                 Page 4 of 11

                                  Summary:

Gloria E Ochoa, plaintiff, moves the court to set aside the Summary
Judgment rendered against it on 6-19-14 and grant a new Trial. Seeking
justice in this Personal Injury case.

Citation: This case did not go to trial and thus no court reporter records
available.

1. This motion is presented within the time limits prescribed by the Texas
rules of Civil procedure for Motion for a new trial.

2. The Judgment of the court is contrary to law.

3. There was insufficient evidence to support the engorgement as
delivered, as Plaintiff was not allowed to present reasons for not
responding in a timely manner.

4. Plaintiffs failure to file an answer before judgment was the result of an
accident and or mistake, rather than due to an intentional act or the result
of conscious indifference.

5. Plaintiff "is" the "Injured Party" and unrepresented by attorney as
previous attorney abruptly canceled agreement to represent her. Plaintiff
has been unable to locate other attorney who would take case due to
limited time frame to research/work on this case. Also, Plaintiff is and has
been under ongoing medical care and continues to suffer from effects of
staph infection obtained at the Defendants place of business/Nail Flower
Salon.

6. Plaintiff/Gloria E Ochoa has been and is currently under physicians care
and on medication for extreme pain. Diminished use of hands, fingers,
loss of balance in legs/feet & other related injuries, since date of injury in
2011. Plaintiff is now disabled and no longer able to work. Prior to this
injury, Plaintiff worked over 40 years and was going to work an additional
10 years before retiring.

7. Above described situation and severe injuries from staph infection at
nail salon prevented Plaintiff from responding in a timely manner.
Page 5 of 11




8. Gloria E Ochoa files this Appeal Brief complaining of defendant and
how defendant caused great "Personal Injury" to her.

9. Gloria E Ochoa requests opportunity for verbal discussion/elaboration
etc, to answer in person any questions from the judges to decide this
case.


10. Gloria E. Ochoa requests your help and compassionate review of this
case and grant a new trial. Gloria E Ochoa is a single senior citizen and
raising 4 grandchildren, ages 13,11, 7 and 5.

Thank you.
                               Page 6 of 11




HOW WAS I INJURED?




    On August 9th, 2011, Gloria E Ochoa, plaintiff, went to Nail Flower
   Beauty/Nail Salon located at 4535 Fredericksburg Rd, Suite 211, San
                    Antonio, Texas to have a manicure.

See included copy of my bank record showing date of visit to Nail Flower
Nail/Beauty Salon and charges.

Manicure preformed by employee, Ben Nguyen. Gloria Ochoa, plaintiff was
instructed by "soak" her nails in manicure dish that had a soap solution to
                              soften cuticles.

  A short while later, Gloria Ochoa, plaintiff, suffered severe infection to
 thumb, that necessitated emergency medical treatment. Thumb was very
               swollen, blue in color and extremely painful.

Treatment included "lancing" of thumb to expel infection. Subsequent and
ongoing pain in left thumb & hand. Discoloration, Disfigurement /Loss of
use on thumb and hand. Chronic ongoing pain in thumb and
hand/shoulder,
IAccount number:                                July 29, 2011 - August 25, 2011
                                                                                                                                WELLS
                                                                                                                                FARGO




 Transaction history (continued)

                            Check                                                                    Deposits/   Withdrawals/     Ending daily
      Date                 Number Description                                                        Additions   Subtractions         balance
      8/4                           POS Purchase - 08/04 Mach ID 000000 Samsclub #8227 San                             130.54        6.822.25
                                    Antonio TX 3860 0O4612167B42531S0 ?McC°5300
      8/5                           Check Crd Purchase 08/03 El Potlo Loco «S950 San Antonio TX                          4.42
                                    434258xx)ooc<3860 217140008285929 7McC°S814 90
      8/5                           Check Crd Purchase 08/03 Taco Cabana #105 San Antonio TX                             7.45
                                    434258)00000(3860 217140006192098 7McC°5814 90
      8/5                           Check Crd Purchase 08/03 McDonald's F78S0 San Antonio TX                            11.88
                                    4342SBxxxxx»3860 217140010620379 7McC"5814 90
      8/5                           Check Crd Purchase 08/04 LA MIchoacana SA4 San Antonio TX                            6.48
                                    434258X10O0OO860 217140008364040 TMcC-5411 90
      8/5                           POS Purchase - 08/05 Mach ID 000000 Dollar-General San                              62.51
                                    Antonio TX 3860 00301217681393338 7McC°S310
      8/5                    1451   Check                                                                              225.60        6,503.91
      8/8                           Check Crd Purchase 08/04 SA Goodwill-Summit#29 San Antonio                          15.07
                                    TX 434258)oooc«3860 219140021493542 7McC=S691 90
      8/8                           POS Purchase - 08/06 Mach ID 000000 Dollar-General San                              24.12        6.464.72
                                    Antonio TX 3860 00301219048715524 7McC°5310
                                    Check Crd Purchase 08/08 Fedex Office #0127 San Antonio TX                          18.96
                                                 I860 221140006943859 ?McC°7338 90^———
                                    Check Crd Purchase 08/08 Nail Rower San Antonio TX
                                    434258xxxxxx3S60 221140011622307 7McC"7230 90
                                                                                                                        50.00
                                                                                                                                T
                                    Cheat Crd Purchase 08/08 Hub tf356 San Antonio TX                                  130.19
                                    434258)00000(3860 221140014360087 7McC°5411 90
                                    ATM Withdrawal - 08/09 Mach ID Wtxw2106 'Store #2106 'Store                       202.00
                                    #21 San Antonio TX 3860 00301221749110586
      8/9                           Non-Wella Famo ATM Transaction Fee
                                                                                                                         2.50        6.061.07
      8/10                          Check Crd Purchase 08/09 Sonic #3630 San Antonio TX                                  8.59
                                    434258)00001x3860 222140014729801 7McC°S814 90
      8/10                          POS Purchase - 08/10 Mach ID 000000 Samsclub #8227 San                              55.31        5.997.17
                                    Antonio TX 3860 00581222687040546 7McC°5300
      6/11                          Check Crd Purchase 08/09 Salvation Army • Son A San Antonio TX                       3.77
                                    434258)0OOC«3860 223140006996477 7McC°S931 90
      8/11                          Check Crd Purchase 08/09 Total 20 Shamrock San Antonio TX                           11.48
                                    434258)00000(3660 223140008476103 7McC»5541 90
      8/11                          Check Crd Purchase 08/09 Salvation Army - San A San Antonio TX                      23.74
                                    4342S8xxxxxx3860 223140006996476 7McC°5931 90
      8/11                          Check Crd Purchase 08/09 Total 20 Shamrock San Antonio TX                           35.05
                                    434258)00000(3860 223140OQ8476109 ?McC°S542 90
                                    Check Crd Purchase 08/10 LA MIchoacana SA4 San Antonio TX                            8.92
                                    434258)00000(3860 223140O0814S801 7McC"5411 90
                                    POS Purchase-08/11 Mach ID 000000Dollar-General San                                 18.11        5.896.10
                                    Antonio TX 3860 00461223771799102 ?McC°S310
                                    Check Crd Purchase 08/11 Taquerta Jalisco 13 San Antonio TX                         10.80        5,885.30
                                    434258)00ixxx3860 224140014543417 7McC°5612 90
                                     VTM Statement Fee - 08/13 Mach ID 0202F 4522 Fredrlcksburg
                                                                                                                         1.00
                                    Rd.. Sen Antonio. TX 3860
                                    Check Crd Purchase 08/12 a Polio Loco #5950 San Antonio TX                          4.42
                                    434258xxxxxx3860 226140007912421 7McC»5814 90
                                    Check Crd Purchase 08/12 Taquoria Jalisco 13 San Antonio TX
                                                                                                                         551
                                    43425B)ooooo(3660 226140029346497 7McC°5B12 90
                                         (Crd Purchase 08/12 Subway 00023689 San Antonio TX
                                                                                                                        9.19
                                    434258)0000013860 226140008431941 7McC°5814 90
                                    Check Crd Purchase 08/12 Hab #556 San Antonio TX
                                                                                                                       73.88
                                    4342S8)oooooi3860 226140028791708 ?McC°5411 90
                                    POS Purchase • 08/13 Mach ID 000000 Sales N Service Sugarland                      32.43
                                    TX 3860 005812255SS231633 7McC=-4812
                                    POS Purchase - 08/13 Mach ID 000000 Stein Mart. Inc San                            17.30
                                    Antonio TX 3860 00301226042704616 7McCa5310
                                         I Crd Purchase 08/13 Burlington Coa000016S1 San Antonio                        6.48
                                    TX4342SB)OOC«x3860 227140004635139 7McC°5651 80
                                              Purchase 08/13 The Right Choice #1 San Antcnlo TX
                                                                                                                       40.00
                                    434258xxxxxx3860 227140009800950 7McC°5S42 90




    Sheet Saq = 0015544
    Sheet 00002 cf 00004
                               Page 7 of 11




DEFENDANTS BREACH OF DUTY.



 Defendant "OWED" plaintiff a "Duty" to "Care", "To Protect" its client by
           cleaning, disinfecting, sterilizing all its equipment.

  Emergency room doctors termed this a severe "Staph" infection due to
  nail salon not/sterilizing/cleaning their soaking dishes /equipment etc.

  Defendant "Breached the duty owed" to Plaintiff in that they FAILED to
           properly disinfect, sterilize, clean their equipment.




DEFENDANTS NEGLIGENCE.




As the direct and proximate cause of the defendants "NEGLIGENCE",
plaintiff suffered the following personal injuries:

Pain and Suffering, Loss of Use for thumb and hand. Inability to continue
working/earn a living, disabled status, loss of earning ability, now and
future earnings, emotional stress, anxiety, etc. Significant unpaid med
bills due to these injuries. Ongoing medical treatment*.
                                Page 8 of 11




WHAT DO I WANT TO SEE COME OUT OF THIS NEW TRIAL?



1.1 do not want this to happen to any other innocent person walking in to
this nail salon for a simple manicure.

Needless ONGOING suffering due to Defendants Negligence.

2. Defendant must ACCEPT FULL RESPONSIBILITY FOR THE GREAT
INJURY THEY HAVE CAUSED.

They must sterilize all equipment with each client or use disposable
equipment.

3. SEEKING REASONABLE COMPENSATION for ONGOING PAIN and
SUFFERING /LOSS OF USE FOR THUMB/HAND. DISFIGUREMENT FOR
THUMB. DISABLED STATUS DUE TO THIS "STAPH INFECTION" THAT
COULD HAVE NEEN AVOIDED BY DEFENDANT "STERILIZIING"
EQUIPMENT. LOSS OF ABILITY TO EARN A LIVING NOW AND FUTURE
EARNINGS and payment of unpaid med bills. I had intended to work
another 10 years before starting social security. That option was taken
away by defendants NEGLIGENCE .
                                 PAGE 9 OF 11




PRAYER FOR RELIEF.



Therefore, plaintiff, respectfully requests Judgment/

Reversal of summary judgment against plaintiff and grant a New Trial.



1. Damages in an amount within the jurisdictional limits of the court.

2. Pre-and postjudgement interest on that amount of the legal rates.

3. Costs of suit and

4. Any other relief to which plaintiff is entitled.




Respectfully submitted,




Gloria E. Ochoa an Individual, Plaintiff.

542 Williamsburg Place

San Antonio, Texas 78201

Phone:210-309-0744. 210-736-1408

Phone: 210-331-4492
                                  Page 10 of 11




CERTIFICATE OF SERVICE 192.3



I, the undersigned, Gloria E. Ochoa, certify that a true and correct copy of
the foregoing document was served to Defendants attorney by "Certified"
mail, return receipt requested.



Gloria E Ochoa

542 Williamsburg PI.

San Antonio, Texas 78201

Phone: 210-309-0744

Phone: 210-736-1408
                                  Page 11 of 11




CERTIFICATION OF COMPLIANCE WITH BRIEF LENGTH AND TYPE SIZE
REQUIREMENTS.



BRIEF LENTH:

I certify that (1) this brief complies with the word-count limitation in ORAP
5.05 (2) the word count of this brief (as described in ORAP 5.5 (2) (a) is
1,747 or less. (1137 words).




I certify that the size of the type in this brief is not smaller that 14 points
for both the text of the brief and footnotes as required by ORAP 5.05 (4)
(1). 14 font size.



Gloria E. Ochoa,